DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected.  
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1 and 5 recite “managing movements of a nuclear fuels” and “creating a movement flowchart of nuclear fules using information input to the storage status map” respectively.  As drafted, given the broadest reasonably interpretation, the features recited in claims 1 and 5 (other than the recitation of “processor”, or “computer”, preclude the steps from practically being performed in the mind.  
The features of claims 2-4 further recite features that may also be performed in the mind because they merely modify the features of claim 1 in ways that could be performed in the mind.  For example, the features of claim 1 could be performed practically in the mind even if the features of “classifying” as recited in claim 2; “abbreviating”, as recited in claim 3; and also using a “region range” as recited in claim 4. 

This judicial exception is not integrated into a practical application because the claims recite additional elements "a database" and "a processor" and "a computer". The database is used for storing data regarding the movement order of nuclear fuels, a processor for simulating the data stored in the database and the computer is merely a generic computer. The database, the processor and the display unit are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data and amounts to extra-solution activity for data simulation (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process). The generic recitation of processor, database and display unit limitation are no more than mere instructions to apply the exception using a generic computer component for receiving, extracting, simulating and displaying functions. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to step 2A, integration of the abstract idea into a practical application, the additional element recited a database, a processor and a generic computer, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f). Mere instructions to apply an exception using a generic computer component cannot integrate a judicial 

Further the limitations in the dependent claims 2-4 merely specify categorizing data (claim 2), abbreviation of data (claim 3); and creation of the flowchart based on loading and unloading order(claim 4). Analysis of the dependent claims are shown below.

As to claims 2-4, there is no indication that the element improves the functioning of a computer or improve any other technology or a new inventive concept. It merely provides conventional computer implementation. Therefore, the claims do not amount to more than the abstract idea.

 The claimed invention recited in claim 5 is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the recited limitation of a computer program stored in a medium executes, however, the specification did not define what type of medium where the computer program stored and executes. According to MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Therefore, examiner interprets the medium including any type of medium which includes carrier medium such as signals. Signals are directed to a non-statutory subject matter. Thus, claim 5 is rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP2945700) in view of Ichikawa (JPH09257978), copies of both submitted by applicants with their 4/27/2018 IDS.
Regarding claim 1. 
Sato discloses: 
A method for managing movements of nuclear fuels, the method comprising: 
(a) loading a storage status map in which storage racks of a spent fuel pool rack (SFPR) where spent fuels are stored and a new fuel storage (NFS) where new fuels are stored are mapped; (Sato, abstract, a fuel database 1,  positional information…is stored.)
(b) designating storage locations and colors of nuclear fuels in the storage status map; (Sato, fuel database includes positional information…stored at start of precedent operation and at a start of the following operation)

(c) creating a movement flowchart upon receiving movement order and location designation tasks of nuclear fuel in a pattern form; and
 (d) updating the storage status map according to a degree of performing the movement flowchart. 
In related art, Ichikawa discloses: 
(c) creating a movement flowchart upon receiving movement order and location designation tasks of nuclear fuel in a pattern form; and (Ichikawa abstract, “unit 24 generates image information on both the actual and schedules routes and displays them)
 (d) updating the storage status map according to a degree of performing the movement flowchart. (Ichikawa abstract, “and displays them on the display screen” which would be the updated the information is based on the actual and scheduled, which would be real time updates.)
Ichikawa discloses a method of monitoring device for the movement of rector core fuel.  The device eases the scheduling, and make the movement safer, and thus, it would have been obvious to modify the method of Sato using the planning and real time display of progress of Ichikawa for the obvious benefits discussed above.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Sato discloses: 
 The method of claim 1, wherein in step (b), nuclear fuels are classified into three types of new fuels, reused fuels, and discharged fuels and stored in the storage status map.  (database includes “data base of fuels“).  It would have been obvious to include the three statuses in the status map, for the obvious benefit of providing detailed information to a user so that fuels can be safely handled according to status. 
Regarding claim 3.
Sato does not disclose: 
 The method of claim 1, wherein in step (c), the movement flowchart is created upon receiving codes in which an unloading region of nuclear fuels and a loading region of nuclear fuels are abbreviated. 
However, it would have been obvious to abbreviate the data, for the obvious benefit of easing the display the data on a display monitor, which could include a smart phone or smart watch, which would maximize the information displayed on such a small screen.  Thus, the features of claim 3 would have been obvious to one having ordinary skill in the art. 

Sato discloses all of the features of claim 1. 
Sato does not disclose: 
 The method of claim 1, wherein in step (c), the movement flowchart is created in unloading or loading order based on a predetermined pattern upon receiving a region to be unloaded or loaded in the storage status, as a region range, from a user. 
However, in related art, Ichikawa discloses that a scheduled movement route is generated (abstract), and it would have been obvious to take into account input from a user in the schedule, for the obvious benefit of allowing flexibility in the system, and for the user to retain ultimate control over the schedule.  Thus, the features of claim 4 would have been obvious to one having ordinary skill in the art. 

Regarding claim 5.
Sato discloses:  A computer program stored in a medium to execute, in a computer which includes a database storing a storage status map in which storage racks of the SFPR storing spent fuels and NFS storing new fuels are mapped and a processor creating a movement flowchart of nuclear fuels using information input to the storage status map, wherein the computer program is programmed to execute (abstract, database, done by computer)

step (b) of receiving designated storage locations and colors of nuclear fuels in the storage status map from the user; (Sato, fuel database includes positional information…stored at start of precedent operation and at a start of the following operation)
Sato does not disclose: 
 step (c) of creating a movement flowchart by receiving, by the processor, the movement order and location designating operations of nuclear fuels in a pattern form; and 
step (d) of updating, by the process, the storage status map according to a degree of performing the movement flowchart and storing the updated storage status map in a database. 
In related art, Ichikawa discloses: 
step (c) of creating a movement flowchart by receiving, by the processor, the movement order and location designating operations of nuclear fuels in a pattern form; and 
 (Ichikawa abstract, “unit 24 generates image information on both the actual and schedules routes and displays them)

Ichikawa discloses a method of monitoring device for the movement of rector core fuel.  The device eases the scheduling, and make the movement safer, and thus, it would have been obvious to modify the method of Sato using the planning and real time display of progress of Ichikawa for the obvious benefits discussed above.  Thus, the features of claim 5 would have been obvious to one having ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898